DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a manufacturing apparatus of a membrane-electrode assembly for a fuel cell, the manufacturing apparatus comprising: an electrode film sheet unwinder configured to supply, along a predetermined transfer path, upper and lower electrode film sheets having upper and lower electrode films, wherein the upper and lower electrode films include anode and cathode layers applied at predetermined intervals; an electrolyte membrane sheet unwinder that supplies an electrolyte membrane sheet between the upper and lower electrode film sheets along the transfer path; a driving bonding roll that is driven rotatably in a first direction on the transfer path, and has an engraved portion and an embossing portion continuously formed on an exterior circumference surface of the driving bonding roll; a driven bonding roll configured to: be moved in a vertical direction toward the driving bonding roll, be in close contact with the driving bonding roll, have the electrolyte membrane sheet and the upper and lower electrode film sheets interposed therebetween, and to rotate in a second direction; a film rewinder on upper and lower sides of the transfer path, configured to recover by winding the upper and lower electrode films respectively; and a position aligning unit provided on the electrode film sheet unwinder and the film .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722